Title: From George Washington to Brigadier General Nathaniel Heard, 12 June 1780
From: Washington, George
To: Heard, Nathaniel



Sir
[Springfield, 12 June 1780]

As there is a large number of horses and Cattle in the vicinity of the enemy which they will no doubt convert to their own benefit—and without making compensation to the owners, the good of the service and a regard to the individuals to whom they belong require that they should be immediately removed. The rules of war justify this precaution and good policy forbids us to leave so valuable a resource in the power of

the enemy. I therefore authorise and desire you as speedily as possible to have all the horses and Cattle (except a few milch cows absolutely necessary for family use) within five miles of the water from Newark to Amboy—driven off and delivered to the Commissary of Provisions or his assistants, who will have them disposed of at some secure places to be returned to the owners as soon as circumstances will permit; except such as the exigency of service may require to be applied to the use of the army, which will be paid for at the market price. That Justice may be done to the owners, you will direct your collecting parties to keep an exact account of the number of horses and Cattle taken from each person. Given at Head Quarters Springfield June 12th 1780.
